UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07076 Wilshire Mutual Funds, Inc. (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Lawrence Davanzo, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31, 2010 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments Wilshire Mutual Funds, Inc. Large Company Growth Portfolio September 30, 2010 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 98.6%†† Consumer Discretionary — 18.0% Aeropostale, Inc. † $ Amazon.com, Inc. † American Eagle Outfitters, Inc. Apollo Group, Inc., ClassA † Best Buy Co., Inc. Big Lots, Inc. † Brinker International, Inc. Cablevision Systems Corp., ClassA Career Education Corp. † CBS Corp., ClassB Chico's FAS, Inc. Coach, Inc. Dick's Sporting Goods, Inc. † Discovery Communications, Inc., ClassA † Discovery Communications, Inc., ClassC † DISH Network Corp., ClassA Dollar Tree, Inc. † Expedia, Inc. Foot Locker, Inc. Ford Motor Co. † Fortune Brands, Inc. Gap, Inc. (The) Garmin, Ltd. Gentex Corp. Goodyear Tire & Rubber Co. (The) † Guess?, Inc. H&R Block, Inc. Harley-Davidson, Inc. Hillenbrand, Inc. International Game Technology Interpublic Group of Cos., Inc. (The) † Jarden Corp. John Wiley & Sons, Inc., ClassA Kohl's Corp. † Las Vegas Sands Corp. † Lear Corp. † Leggett & Platt, Inc. Lennar Corp., ClassA Liberty Global, Inc., ClassA † Lowe's Cos., Inc. Ltd. Brands, Inc. Marriott International, Inc., ClassA Mattel, Inc. McDonald's Corp. Morningstar, Inc. † NetFlix, Inc. † Newell Rubbermaid, Inc. News Corp., ClassA Nordstrom, Inc. Omnicom Group, Inc. PetSmart, Inc. Phillips-Van Heusen Corp. priceline.com, Inc. † RadioShack Corp. Regal Entertainment Group, ClassA Royal Caribbean Cruises, Ltd. † Scripps Networks Interactive, Inc., ClassA Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Shares Value Consumer Discretionary (continued) Strayer Education, Inc. $ Target Corp. Time Warner Cable, Inc., ClassA Time Warner, Inc. TJX Cos., Inc. Urban Outfitters, Inc. † Virgin Media Inc. Walt Disney Co. (The) Weight Watchers International, Inc. Williams-Sonoma, Inc. Consumer Staples — 8.0% Altria Group, Inc. Avon Products, Inc. Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Costco Wholesale Corp. Diageo PLC ADR Green Mountain Coffee Roasters, Inc. † Herbalife, Ltd. Lorillard, Inc. Mead Johnson Nutrition Co., ClassA PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Sara Lee Corp. SUPERVALU, Inc. Sysco Corp. Wal-Mart Stores, Inc. Energy — 6.9% Anadarko Petroleum Corp. Atlas Energy, Inc. † Cobalt International Energy, Inc. † Concho Resources, Inc. † Continental Resources, Inc. † Core Laboratories NV Exxon Mobil Corp. Frontline, Ltd. Holly Corp. Mariner Energy, Inc. † Massey Energy Co. Oil States International, Inc. † Patterson-UTI Energy, Inc. Petrohawk Energy Corp. † Quicksilver Resources, Inc. † Schlumberger, Ltd. SM Energy Co. Spectra Energy Corp. Superior Energy Services, Inc. † Teekay Corp. Tidewater, Inc. Ultra Petroleum Corp. † Weatherford International, Ltd. † Financials — 4.2% American Financial Group, Inc. Annaly Capital Management, Inc. Ares Capital Corp. Arthur J. Gallagher & Co. Bank of America Corp. BlackRock, Inc., ClassA Boston Properties, Inc. Brandywine Realty Trust Wilshire Mutual Funds, Inc. Large Company Growth Portfolio September 30, 2010 Schedule of Investments (Unaudited) Shares Value Financials (continued) Charles Schwab Corp. (The) $ Equity Residential Goldman Sachs Group, Inc. (The) IntercontinentalExchange, Inc. † Macerich Co. (The) Marsh & McLennan, Inc. New York Community Bancorp, Inc. PartnerRe, Ltd. Principal Financial Group, Inc. Protective Life Corp. Realty Income Corp. TD Ameritrade Holding Corp. † TFS Financial Corp. Ventas, Inc. Waddell & Reed Financial, Inc., ClassA Washington Federal, Inc. Health Care — 12.1% Abbott Laboratories Alere, Inc. † Allergan, Inc. Allscripts Healthcare Solutions, Inc. † Becton Dickinson and Co. Bristol-Myers Squibb Co. Celgene Corp. † Cerner Corp. † Dendreon Corp. † DENTSPLY International, Inc. Eli Lilly & Co. Express Scripts, Inc., ClassA † Gilead Sciences, Inc. † Hill-Rom Holdings, Inc. Human Genome Sciences, Inc. † IDEXX Laboratories, Inc. † Intuitive Surgical, Inc. † Johnson & Johnson Laboratory Corp. of America Holdings † Mednax, Inc. † Medtronic, Inc. Myriad Genetics, Inc. † NuVasive, Inc. † Patterson Cos., Inc. Perrigo Co. Resmed, Inc. † St. Jude Medical, Inc. † Techne Corp. Teva Pharmaceutical Industries, Ltd. ADR WellPoint, Inc. † Industrials — 11.5% 3M Co. Bucyrus International, Inc., ClassA Caterpillar, Inc. CH Robinson Worldwide, Inc. Crane Co. CSX Corp. Deere & Co. Emerson Electric Co. Expeditors International of Washington, Inc. Fastenal Co. Fluor Corp. General Dynamics Corp. General Electric Co. Shares Value Industrials (continued) Goodrich Corp. $ Honeywell International, Inc. Hubbell, Inc., ClassB Illinois Tool Works, Inc. ITT Corp. JB Hunt Transport Services, Inc. Joy Global, Inc. Navistar International Corp. † Norfolk Southern Corp. Owens Corning, Inc. † PACCAR, Inc. Pentair, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Ryder System, Inc. Terex Corp. † Textron, Inc. TransDigm Group, Inc. Union Pacific Corp. United Parcel Service, Inc., ClassB United Technologies Corp. Information Technology — 32.9% Acme Packet, Inc. † Adobe Systems, Inc. † Alliance Data Systems Corp. † Altera Corp. ANSYS, Inc. † Apple, Inc. † ARM Holdings PLC ADR AVX Corp. Baidu, Inc. ADR † BMC Software, Inc. † Broadcom Corp., ClassA Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. † Cadence Design Systems, Inc. † Cisco Systems, Inc. † Citrix Systems, Inc. † Cognizant Technology Solutions Corp., ClassA † Compuware Corp. † CoreLogic, Inc. Cree, Inc. † Cypress Semiconductor Corp. † Diebold, Inc. Dolby Laboratories, Inc., ClassA † DST Systems, Inc. EchoStar Corp., ClassA † EMC Corp. † Equinix, Inc. † F5 Networks, Inc. † Factset Research Systems, Inc. First Solar, Inc. † FLIR Systems, Inc. † Genpact, Ltd. † Google, Inc., ClassA † Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intersil Corp., ClassA Itron, Inc. † Juniper Networks, Inc. † Linear Technology Corp. Mastercard, Inc., ClassA Wilshire Mutual Funds, Inc. Large Company Growth Portfolio September 30, 2010 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) McAfee, Inc. † $ Microsoft Corp. National Instruments Corp. NCR Corp. † Oracle Corp. Paychex, Inc. QUALCOMM, Inc. Salesforce.com, Inc. † Tech Data Corp. † Teradyne, Inc. † Texas Instruments, Inc. VeriSign, Inc. † Visa, Inc., ClassA Vishay Intertechnology, Inc. † Vishay Precision Group, Inc. † VistaPrint NV † Western Union Co. (The) Yahoo!, Inc. † Materials — 3.6% Air Products & Chemicals, Inc. AK Steel Holding Corp. Cabot Corp. Compass Minerals International, Inc. Cytec Industries, Inc. Domtar Corp. Dow Chemical Co. (The) Freeport-McMoRan Copper & Gold, Inc. Greif, Inc., ClassA Huntsman Corp. Monsanto Co. Mosaic Co. (The) Nalco Holding Co. Newmont Mining Corp. Packaging Corp of America Praxair, Inc. RPM International, Inc. Southern Copper Corp. Temple-Inland, Inc. Telecommunication Services — 0.9% Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Utilities — 0.5% Alliant Energy Corp. Ameren Corp. CMS Energy Corp. NV Energy, Inc. Total Common Stock (Cost $142,299,040) Total Investments — 98.6% (Cost $142,299,040)‡ Other Assets & Liabilities, Net — 1.4% NET ASSETS — 100.0% $ † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting. ADR — American Depositary Receipt PLC — Public Limited Company ‡ At September 30, 2010, the tax basis cost of the Portfolio's investments was $142,299,040, and the unrealized appreciation and depreciation were $36,701,155 and $(3,156,048), respectively. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semiannual and annual financial statements. As of September 30, 2010, all of the Portfolio’s investments were considered Level 1. For the period ended September 30, 2010, there have been no significant transfers between Level 1 and Level 2 assets and liabilities. Wilshire Mutual Funds, Inc. Large Company Value Portfolio September 30, 2010 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 98.3% Consumer Discretionary — 9.7% Autoliv, Inc. SDR $ Comcast Corp. Special, ClassA 91 Dillard's, Inc., ClassA Fortune Brands, Inc. Gannett Co., Inc. International Speedway Corp., ClassA ITT Educational Services, Inc. † J.C. Penney Co., Inc. Jo-Ann Stores, Inc. † Lear Corp. † Macy's, Inc. Newell Rubbermaid, Inc. News Corp., ClassA Omnicom Group, Inc. Phillips-Van Heusen Corp. Pre-Paid Legal Services, Inc. † Quiksilver, Inc. † Time Warner, Inc. TJX Cos., Inc. Viacom, Inc., ClassB 50 Washington Post Co. (The), ClassB Williams-Sonoma, Inc. Wyndham Worldwide Corp. Consumer Staples — 4.0% Avon Products, Inc. Central Garden and Pet Co., ClassA † China Sky One Medical, Inc. † Coca-Cola Co. (The) Constellation Brands, Inc., ClassA † Costco Wholesale Corp. Hansen Natural Corp. † John B. Sanfilippo & Son, Inc. † Oil-Dri Corp of America Reynolds American, Inc. Schiff Nutrition International, Inc. Tyson Foods, Inc., ClassA Energy — 11.6% Alpha Natural Resources, Inc. † Apache Corp. BP PLC ADR Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. El Paso Corp. Exxon Mobil Corp. Hess Corp. Newfield Exploration Co. † Valero Energy Corp. Whiting Petroleum Corp. † Financials — 29.2% ACE, Ltd. Aflac, Inc. Allstate Corp. (The) Ameriprise Financial, Inc. Annaly Capital Management, Inc. Assurant, Inc. Axis Capital Holdings, Ltd. Bank of America Corp. Shares Value Financials (continued) Capital One Financial Corp. $ CB Richard Ellis Group, Inc., ClassA † Chubb Corp. Citigroup, Inc. † Comerica, Inc. Community Bank System, Inc. Discover Financial Services Everest Re Group, Ltd. Fidelity National Financial, Inc., ClassA Fifth Third Bancorp General Motors Financial Co., Inc. † Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. Invesco, Ltd. JPMorgan Chase & Co. KeyCorp Morgan Stanley NGP Capital Resources Co. PNC Financial Services Group, Inc. Prosperity Bancshares, Inc. Prudential Financial, Inc. Regions Financial Corp. Simon Property Group, Inc. State Street Corp. Torchmark Corp. Travelers Cos., Inc. (The) UBS AG Vornado Realty Trust Wells Fargo & Co. Willis Group Holdings PLC XL Group PLC, ClassA Health Care — 14.7% Aetna, Inc. AmerisourceBergen Corp., ClassA Amgen, Inc. † AstraZeneca PLC ADR Biogen Idec, Inc. † Bristol-Myers Squibb Co. Cardinal Health, Inc. CIGNA Corp. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. † Forest Laboratories, Inc. † Humana, Inc. † Johnson & Johnson KV Pharmaceutical Co., ClassA † Laboratory Corp. of America Holdings † Medco Health Solutions, Inc. † Merck & Co., Inc. Novartis AG ADR Pfizer, Inc. UnitedHealth Group, Inc. WellPoint, Inc. † Zimmer Holdings, Inc. † Industrials — 8.0% Bucyrus International, Inc., ClassA Canadian Pacific Railway, Ltd. Caterpillar, Inc. 24 Chart Industries, Inc. † Courier Corp. Cummins, Inc. Eaton Corp. Wilshire Mutual Funds, Inc. Large Company Value Portfolio September 30, 2010 Schedule of Investments (Unaudited) Shares Value Industrials (continued) General Electric Co. $ Hertz Global Holdings, Inc. † L-3 Communications Holdings, Inc., Class3 22 Layne Christensen Co. † Masco Corp. Northrop Grumman Corp. Oshkosh Corp. † Pentair, Inc. Standard Register Co. (The) Textron, Inc. Tredegar Corp. VSE Corp. Information Technology — 8.9% Advanced Micro Devices, Inc. † Alcatel-Lucent ADR Atmel Corp. † CA, Inc. Dell, Inc. † Hewlett-Packard Co. 14 Hutchinson Technology, Inc. † 49 Imation Corp. † International Business Machines Corp. Lexmark International, Inc., ClassA † Micron Technology, Inc. † Microsoft Corp. Motorola, Inc. † 90 PRGX Global, Inc. † Seagate Technology PLC † Skyworks Solutions, Inc. † TeleTech Holdings, Inc. † Tyco Electronics, Ltd. Vishay Intertechnology, Inc. † 42 Vishay Precision Group, Inc. † Western Digital Corp. † Xerox Corp. Materials — 5.9% Ball Corp. Clearwater Paper Corp. † Domtar Corp. Eastman Chemical Co. EI du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Greif, Inc., ClassA KapStone Paper and Packaging Corp. † Lubrizol Corp. PPG Industries, Inc. Reliance Steel & Aluminum Co. Sherwin-Williams Co. (The) Telecommunication Services — 3.3% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. Utilities — 3.0% American Water Works Co., Inc. Constellation Energy Group, Inc. DPL, Inc. Edison International Shares Value Utilities (continued) Energen Corp. $ Exelon Corp. NiSource, Inc. Questar Corp. Southern Co. Total Common Stock (Cost $28,965,088) Total Investments — 98.3% (Cost $28,965,088)‡ Other Assets & Liabilities, Net — 1.7% NET ASSETS — 100.0% $ †Non-income producing security. ADR —
